                Case 3:18-cv-06155-JCS Document 106-2 Filed 07/19/21 Page 1 of 3



 1   LAW OFFICES OF YOLANDA HUANG
     YOLANDA HUANG, SBN 104543
 2
     528 GRAND AVENUE
 3   Oakland, CA 94610
     Telephone: (510) 329-2140
 4   Facsimile: (510) 580-9410
     E-Mail: yhuang.law@gmail.com
 5

 6                                                 UNITED STATES DISTRICT COURT

 7
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                SAN FRANCISCO/OAKLAND DIVISION
 8

 9

10                                                                      Jurisdiction

11   CANDIDO ZAYAS, RUBEN SOTO,                                                    CASE NO.: 3:18 -CV-06155
     ALFREDO RUIZ, JOSE POOT, MILTON
12   LECLAIRE, NIGEL HENRY, RALPH                                                  DECLARATION OF RACHEL DOUGHTY
     DOMINGUEZ, MATTHEW BRUGMAN,
13
     MICHAEL BROWN, KISHAWN NORBERT,
14   MARK EDWARD HILL, AND JAMES
                                                                                   Related Case No. 3:18-cv-04890-JCS (Johnson)
     CLARK,
15                                                                                 Related Case No. 18-cv-04857 JCS (Taylor)
                           Plaintiff,
16

17
     vs.

18   SAN FRANCISCO COUNTY SHERIFF’S
     DEPARTMENT, CITY AND COUNTY OF
19   SAN FRANCISCO, SAN FRANCISCO
20
     SHERIFF VICKI HENNESSEY; UNDER
     SHERIFF MATHEW FREEAN; CHIEF
21   DEPUTY SHERIFF PAUL MIYAMOTO;
     CAPTAIN JASON JACKSON, SARGEANT
22   DOLLY and John & Jane DOEs, Nos. 1 - 50.
23

24

25             I, RACHEL DOUGHTY, declare:
26             1. I am the principal attorney of Greenfire Law, PC. On June 16, 2021, Greenfire Law,
27   as the Claims Administrator in the above matter caused to be mailed, 2,571 copies of the Notice
28   in both English and Spanish, to class members.



                                                                               1
                            DECLARATION OF RACHEL DOUGHTY IN SUPPORT OF MOTION FOR FINAL APPROVAL
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
                Case 3:18-cv-06155-JCS Document 106-2 Filed 07/19/21 Page 2 of 3



 1
               2. Since the mailing, 160 have been returned by the United States Post Office for
 2
     insufficient address.
 3
               3. The Notice advised class members of their right to object to the Plan, to be excluded
 4
     from the plan. Along with the notice were individual letters providing each class members with
 5
     the best estimate of their potential settlement amount without deduction for any restitution owed.
 6
               4. We have received zero (0) written Requests for Exclusion.
 7
               5. We have received zero (0) written objections.
 8
               6. We received two complaints. One complaint was by a class member who stated that
 9
     he was also a jail worker and felt that he deserved compensation as a jail worker, although jail
10
     workers are not members of the class nor included per the class description.
11
               7. The second complaint was by one class member who disputed his assignment in a
12
     sub-class and disputed the amount of his exposure to sewage.
13
               8. We received communications from four (4) class members with corrected addresses
14
     and requests for mailing of the Notice. Notices were mailed as requested.
15
               9. We received communication from 7 individuals who, upon verification, were not
16
     members of the class.
17             10. We received 19 communications with special handling requests.
18             11. We have mailed out an additional six (6) Notices upon request.
19             12. We have retained a private investigator to search for the whereabouts of any class
20   member meeting the following conditions: notice was returned from the only or all potential
21   addresses for that individual, and who is allocated recovery is more than $500. To date, there
22   have been five (5) such searches.
23             13. We have initiated advertising on social media, with targeted ads to those individuals
24   searching for services directed to the transient population in the San Francisco Bay Area.
25             14. Copies of the Notice, in both English and Spanish are available for download on the
26   website: sfsewagelawsuit.com.
27             15. There is a 24 hour, live answering service to respond to calls.
28



                                                                               2
                            DECLARATION OF RACHEL DOUGHTY IN SUPPORT OF MOTION FOR FINAL APPROVAL
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
                Case 3:18-cv-06155-JCS Document 106-2 Filed 07/19/21 Page 3 of 3



 1
               I make this declaration under penalty of perjury, under the laws of the State of California,
 2
     executed this 19th day in Berkeley, California.
 3

 4                                                                                         /s/ RACHEL DOUGHTY
                                                                                           RACHEL DOUGHTY
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                               3
                            DECLARATION OF RACHEL DOUGHTY IN SUPPORT OF MOTION FOR FINAL APPROVAL
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
